Exhibit Finish Line Reports First Quarter Results The Finish Line, Inc. (the "Company") (NASDAQ: FINL) announced results for the first quarter representing the thirteen weeks ended May 30, 2009 (the “first quarter” or “Q1”). Consolidated net sales decreased 7.2% to $267.2 million for Q1 compared to $287.9 million for the thirteen weeks ended May 31, 2008 (“Q1 LY”). By concept, Finish Line net sales decreased 5.1% to $259.1 million for Q1 compared to $273.0 million for Q1 LY.Man Alive net sales decreased 45.5% to $8.1 million for Q1 compared to $14.9 million for Q1 LY.Comparable store net sales for Finish Line decreased 3.9% for Q1 compared to the same period a year ago and Man Alive decreased 39.1%. As previously disclosed on June 22, 2009, the Company’s Board of Directors has approved a plan to exit the Man Alive business. For Q1, the Company reported a consolidated pre-tax operating loss of $0.9 million compared to pre-tax operating income of $1.7 million for Q1 LY. By concept, Finish Line generated pre-tax operating income of $3.0 million for Q1 compared to $4.1 million for Q1 LY.Man Alive posted a pre-tax operating loss of $3.9 million for Q1 compared to a pre-tax operating loss of $2.4 million for Q1 LY. For the first quarter, the Company reported a loss from continuing operations of $0.6 million, or ($0.01) per diluted share, compared to income from continuing operations of $0.9 million, or $0.02 per diluted share, for Q1 LY. Diluted weighted average shares outstanding were 54.2 million for Q1 versus 53.9 million for Q1 LY. Consolidated merchandise inventories decreased 14% to $241.6 million at May 30, 2009 compared to $281.2 million at May 31, 2008.On a comparable per square foot basis, consolidated merchandise inventories at May 30, 2009 decreased 10%. By concept, Finish Line decreased 10% and Man Alive decreased 23%. As of May 30, 2009, the Company had no interest-bearing debt and $119 million in cash and cash equivalents, up from $40 million at May 31, 2008. “Our core Finish Line business has performed as expected against the backdrop of a challenging economy and a difficult comparison to the same quarter of last year,” said Glenn S. Lyon, Chief Executive Officer of the Company.“Although the economic downturn has changed consumer behavior, we’re developing and implementing strategies to drive profitable growth in this environment.We believe that these initiatives, together with a continued focus on cost controls and a strong balance sheet, provide the foundation we need to successfully manage through this environment and drive stronger returns as market conditions improve.” Mr. Lyon continued, “We are pleased that we have announced a plan, and entered into a definitive agreement, to exit the unprofitable Man Alive business.This transaction will allow us to focus our time and resources on continuing to improve our core Finish Line business as Man Alive joins the Jimmy Jazz team.” Conference Call The Company is hosting a live conference call at 8:30 am (ET) on Friday, June 26th.
